17‐1466‐cv 
     Hernandez v. Riverside Builders, Inc., et al. 
                                                                                              
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  20th  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GUIDO CALABRESI, 
 7                            RAYMOND J. LOHIER, JR., 
 8                                             Circuit Judges, 
 9                            EDWARD R. KORMAN, 
10                                             District Judge.* 
11         _____________________________________ 
12                                                             
13         FRANK HERNANDEZ, 
14    
15                                Plaintiff‐Appellant, 
16    
17                           v.                                           No. 17‐1466‐cv 
18                                                                    


     * Judge Edward R. Korman, of the United States District Court for the Eastern 
     District of New York, sitting by designation.
 1         RIVERSIDE BUILDERS, INC., ESTEBAN 
 2         ESPINOZA, 
 3    
 4                             Defendants‐Appellees, 
 5    
 6         FEDERICO, 
 7    
 8                          Defendant. 
 9         _____________________________________ 
10    
11         FOR APPELLANT:                              Frank Hernandez, pro se, New York, NY. 
12    
13         FOR APPELLEES:                                Robert Jay Gumenick, Robert J. 
14                                                       Gumenick, P.C., New York, NY. 
15          
16         Appeal from orders of the United States District Court for the Southern 

17   District of New York (Andrew J. Peck, Magistrate Judge). 


18         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

19   AND DECREED that the appeal is DISMISSED in part for lack of jurisdiction and 

20   the District Court’s order declining to vacate the settlement agreement is 

21   AFFIRMED.   

22         Frank Hernandez, pro se, appeals from the District Court’s August 22, 2016 

23   order of dismissal on consent and its April 28, 2017 endorsement denying his 

24   request to vacate the settlement agreement and order of dismissal.    We assume 

25   the parties= familiarity with the facts and record of the prior proceedings, to which 


                                                2
 1   we refer only as necessary to explain our decision to dismiss in part and affirm in 

 2   part. 

 3            We dismiss the appeal for lack of jurisdiction to the extent that Hernandez 

 4   attempts to challenge the consent order of dismissal.    Hernandez’s May 2017 

 5   appeal is untimely to challenge that order.    See Fed. R. App. P. 4(a)(1)(A), (7)(A); 

 6   see also Bowles v. Russell, 551 U.S. 205, 214 (2007) (“[T]he timely filing of a notice 

 7   of appeal in a civil case is a jurisdictional requirement.”).    Moreover, unless a 

 8   party unequivocally reserves the right to appeal, which Hernandez did not do, 

 9   “[a]ppeal from a consent judgment is . . . unavailable on the ground that the 

10   parties are deemed to have waived any objections to matters within the scope of 

11   the judgment.”    LaForest v. Honeywell Int’l Inc., 569 F.3d 69, 73 (2d Cir. 2009).       

12            We otherwise liberally construe Hernandez’s filings in the District Court 

13   and his arguments on appeal, see Harris v. Miller, 818 F.3d 49, 56 (2d Cir. 2016), 

14   and we conclude that the appeal is timely to the extent that Hernandez challenges 

15   the District Court’s April 2017 endorsement of the settlement agreement between 

16   the parties.    We construe that endorsement as the denial of a request to vacate 

17   the settlement pursuant to Federal Rule of Civil Procedure 60(b), which we 


                                                3
 1   review for abuse of discretion.    See Manning v. N.Y. Univ., 299 F.3d 156, 162 (2d 

 2   Cir. 2002).    We identify no abuse of discretion here.    Even when liberally 

 3   construed, neither Hernandez’s filings in the District Court nor his briefs on 

 4   appeal point to any legal or factual basis for vacating the settlement, such as a 

 5   violation of the settlement agreement or misconduct by the defendants.   

 6   Hernandez alleges only that there are continuing consequences arising from the 

 7   termination that was the subject of his original complaint.    Those consequences 

 8   are covered by the settlement and are not subject to appeal.    See LaForest, 569 

 9   F.3d at 73.     

10          We have considered Hernandez’s remaining arguments and conclude that 

11   they are without merit.    For the foregoing reasons, the appeal is DISMISSED in 

12   part for lack of jurisdiction, and the District Court’s order declining to vacate the 

13   settlement agreement is AFFIRMED. 

14                                          FOR THE COURT:   
15                                          Catherine O’Hagan Wolfe, Clerk of Court   




                                               4